Case 3:21-cv-01084-SPM Document 91 Filed 09/15/21 Page 1 of 2 Page ID #1800



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSEPH BAYER and
 GWENDOLYN CULVERSON,

                     Plaintiffs,

 v.                                           Case No. 3:21-cv-01084-SPM

 BOEHRINGER INGELHEIM
 PHARMECEUTICALS, INC., et al.,

                     Defendants.

                        MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Plaintiffs are citizens of Illinois who brought this products liability action in

Illinois state court against various manufacturers and retailers of Zantac (ranitidine),

an antacid medication (Doc. 1, p. 2). Four of these defendants are likewise citizens of

Illinois, as Defendants concede (Doc. 84, p. 2). Defendants removed this action to

federal court under diversity jurisdiction, claiming fraudulent joinder of the above

non-diverse defendants (Doc. 1). Plaintiffs now seek expedited remand to state court,

asserting a lack of diversity (Doc. 8), due to the time-sensitive nature of the plaintiffs’

medical conditions (See Doc. 8, p.3). Because Defendants cannot meet their burden to

establish fraudulent joinder, the parties are not diverse, and remand must be granted.

                                   LEGAL STANDARD

      “To establish fraudulent joinder, a removing defendant must show that, after

resolving all issues of fact and law in favor of the plaintiff, the plaintiff cannot

establish a cause of action against the in-state defendant.” Morris v. Nuzzo, 718 F.3d


                                       Page 1 of 2
Case 3:21-cv-01084-SPM Document 91 Filed 09/15/21 Page 2 of 2 Page ID #1801



660, 666 (7th Cir. 2013). Put differently, the defendant has the “heavy burden” of

showing that the plaintiff’s claim has “no chance of success” against the non-diverse

defendant. Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992).

                                      ANALYSIS

      In support of fraudulent joinder, Defendants assert that the claims brought

against the non-diverse Defendants are preempted by federal law and thus have no

possibility of success in state court (Doc. 1, p. 26, 27). However, as Defendants point

out, such claims include allegations of actions that the non-diverse Defendants could

have taken under federal law that could provide a basis for the claims brought against

them (See Doc. 84, p. 16). Such is all that is required to establish that at least some

possibility exists that an Illinois state court would find that the claims against the

non-diverse defendants are not preempted. See In re Zantac (Ranitidine) Prod. Liab.

Litig., 2021 WL 650608, at *2 (S.D. Fla. Feb. 19, 2021).

                                    CONCLUSION

      Accordingly, Plaintiffs’ Motion to Remand (Doc. 21) is GRANTED. The Court

REMANDS this case to the Circuit Court for the Third Judicial Circuit, Madison

County, Illinois, for lack of federal subject matter jurisdiction. All other pending

motions are DENIED as MOOT. The Court DENIES Plaintiffs’ request to impose

fees and costs on Defendants.

      IT IS SO ORDERED.

      DATED: September 15, 2021

                                              s/ Stephen P. McGlynn
                                              STEPHEN P. McGLYNN
                                              U.S. District Judge

                                     Page 2 of 2
